DETAILED ACTION
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 9/27/2022 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Claims 1-13 are examined herein.

Priority
The instant application claims priority from Indian Patent Application No. 202021002695, filed on January 21st, 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both the tubular outer jacket and a protein substrate layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 101-a, 101-b, 103-a, 103-b, 105-a, and 105-b as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 and 13 are objected to because of the following informalities:
Claim 1: “at each the inner segment tubes” (line 8). Correction to “at each of the inner segment tubes” is recommended. 
Claims 1-13 “The apparatus (100) as claimed in claim….” The examiner recommends correction to “The apparatus (100) of claim…” in order to eliminate redundancy.
Claim 3: “separated by the at least one protein layer” should be corrected to “separated by at least one protein substrate layer.”
Claim 4: “wherein at least one of the inner segment tube” should be corrected to “wherein at least one of the inner segment tubes”; inconsistent claim terminology, “protein substrate layer” in claim 1 and claim 4 recites “protein layer substrate”: “over at least one of the protein layer substrate” should be corrected to “over at least one of the protein substrate layers”
Claim 5: “of the next inner segment tubes” should be corrected to “of the next inner segment tube”; “passage to the first inner segment (101, 103) to next inner segment tube (103, 105) should be corrected to “passage from the first inner segment tube…”
Claim 6: “at least one of the protein layer” should be corrected to “at least one of the protein layers”; “is degraded is employed for detection of concentration” should be corrected to “is degraded in order to detect the concentration”; “concentration of proteolytic enzyme” should be “concentration of a proteolytic enzyme.”
Claim 7: Capitalization of the dyes is unnecessary.
Claim 8: Capitalization of “metalloproteinases” is unnecessary.
Claim 9: “at least of the protein layer (102, 104, 106)” should be corrected to “at least one of the protein substrate layers (102, 104, 106)”; “a gelatinase and collagenase protein.” Gelatinase/collagenase refer to enzymes rather than the substrate. Correction to “a gelatin or collagen protein” is recommended.  “for detection of particular proteolytic activity of the enzyme” should be corrected to “…a particular proteolytic activity…”
Claim 13: “wherein the matrix metalloproteinases level is detected and assessed on the basis of number of protein layers, digested by the biological sample, of the inner segment tubes (101, 103, 105). Recommended correction to “wherein the metalloproteinase activity is detected and assessed based on the number of protein layers (102, 104, 106) digested by the biological sample.”
Appropriate correction is required.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, recites “a protein substrate layer (102, 104, 106) at each the inner segment tubes (101, 103, 105)” (lines 8-9). It is unclear where the protein substrate layer is located with respect to the inner segment tubes. The position of the protein substrate layer could be clarified with appropriate wording such as “a protein substrate layer within each inner segment tube” or “a protein substrate layer at the entrance to each inner segment tube” or “a protein substrate layer at the exit of each inner segment tube.” Furthermore, the orientation of the protein substrate layer with respect to the tube (i.e. cross-sectional/perpendicular or longitudinal) is unclear.  
Claim 1, lines 4-5, recites “a thin auxiliary layer (108), comprising a staining agent, at an upper opening of at least one of the inner segment tubes (101, 103, 105).” The orientation of the thin auxiliary layer comprising the staining agent with respect to the tube (cross-sectional/perpendicular or longitudinal or another orientation) is not specified in the claim.  
For the purposes of examination, claim 1 is interpreted to mean that the thin auxiliary layer and protein substrate layers are located cross-sectionally within their respective inner segment tubes.
Claim 1 (line 3) recites “one or more inner segment tubes (101, 103, 105) stacked one on top of the other” and claim 2 (lines 1-2) recites “wherein the one or more inner segment tubes (101, 103, 105) are stacked one above the other.” One tube cannot be stacked. Therefore, correction to “two or more inner segment tubes” is recommended in both claims 1 and 2.
Claim 4 recites “wherein at least one of the inner segment tube (101, 103, 105) is enabled to sustain the stained biological sample over at least one of the protein layer substrate (102, 104, 106),” It is unclear whether this limitation applies to the size of the tube, the material of the tube or another structural limitation. For the purposes of examination, claim 4 is interpreted to mean that the protein substrate layer is located within the inner segment tube such that a biological sample within the inner segment tube can contact the protein substrate layer.
Claim 5 recites “first chamber,” “second chamber,” “first inner segment,” and “second inner segment tube.” It is unclear what is meant “first,” “second,” and “next” since each recitation is followed by at least three different reference characters. The examiner recommends additional clarification with regards to the direction flow of the biological sample (e.g. upstream, downstream). Claim 5 also recites “wherein the second chamber is enabled for passage to the first inner segment (101, 103) to next inner segment tube (103, 105) after digestion of the protein layer (102, 104, 106)” (line 4-6). It is unclear whether this limitation applies to the size of the chamber, the material of the chamber or another structural limitation. It’s unclear whether “first” and “second” mean upstream and downstream, respectively, in the direction of flow of the biological sample, whether “Next” means the adjacent downstream inner segment tube in the direction of flow of the biological sample, and whether “Enabled for passage” means that the protein substrate layer is positioned perpendicularly within the inner segment tube such that each inner segment tube is divided into an upper and lower chamber.  
Claim 8 recites the limitation “the proteolytic enzyme” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “wherein at least of the protein layer (102, 104, 106) is a protein substrate layer comprising at least one of a gelatinase and collagenase protein for detection of particular proteolytic activity of the enzyme” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. The term “enzyme” is not recited in the base claim.  Gelatinase and collagenase are enzymes in the family of matrix metalloproteinases (MMP).  Their substrates include gelatin and collagen.  Applicant may amend claim 9 to “wherein at least one protein substrate layer comprises gelatin and/or collagen.
Claim 10 recites “wherein the protein substrate layer is enabled to get digested by the biological sample and further detection of the proteolytic enzyme matrix metalloproteinases in the biological sample.” There is insufficient antecedent basis for the limitation “the proteolytic enzyme matrix metalloproteinases” in the claim.  It is unclear what is meant by “further detection of the proteolytic enzyme matrix metalloproteinases.” Applicant can amend claim 10 to recite “wherein the protein in the protein substrate layer is digested by matrix metalloproteinases in the biological sample”
Claim 11 recites “wherein the thin auxiliary layer (108) is enabled for staining the biological sample, when the biological sample is injected into the apparatus.” It is unclear whether “enabled for staining” is a limitation of the choice of staining agent or the position of the layer within the apparatus. It is further unclear whether claim 11 is intended to mean that the biological sample is stained when injected into the thin auxiliary layer.

Claims 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites “The apparatus (100) as claimed in claim 12, wherein the matrix metalloproteinases level is detected and assessed on the basis of number of protein layers, digested by the biological sample, of the inner segment tubes (101, 103, 105).” Claim 13 merely recites an intended use of the claimed product.  No further structural limitations are defined by claim 13. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al. (KR-20160110701-A, English translation; hereafter Kyung) in view of QIAGEN (2017, PTO-892) and Heymann et al. (DE-102014017263-A1, 2015, English translation; PTO-892; hereafter Heymann;).
Pertaining to claims 1and 3, Kyung teaches an apparatus of stacked tubes (Fig. 1, 100, 200, and 300). Kyung teaches that “The first tube, the second tube and the third tube were stacked in order from the bottom to form multiple tubes” (page 21, paragraph 1-5). 
Kyung teaches an embodiment of the invention as follows: “According to another aspect of the present invention, there is provided a biomolecule analyzing apparatus having a multi-tube, comprising: a tube device in which a substance that binds or reacts with a target substance”  (page 7, paragraph 7). 
Kyung also teaches the placement of membranes within the stacked tubes: “In one aspect of the present invention, the membranes (101, 201, 301) mounted on the bottom surface of the outlet of the tube are liquid permeable membranes,” (page 9, paragraph 4). 
Kyung teaches “In the present invention, the substance capable of binding to the target substance carried in the receiving part of the tube device may be an antibody, an aptamer, a DNA, an RNA, a PNA, an oligosaccharide, a peptide or a protein, a fluorescent substance, a coloring substance, or a chemiluminescent substance” (page 9, paragraph 5). The receiving parts of the device are labeled as 104 and 204 in Fig. 1 (see Drawing Description, page 25, paragraph 1). Kyung further teaches that “Fluorescent materials, coloring materials, and chemiluminescent materials may be used without limitation” (page 10, paragraph 1, lines 1-2).
Kyung does not teach a tubular outer jacket with a seal cap, wherein the inner segment tubes are stacked in the tubular outer jacket. 
However, QIAGEN teaches a membrane-containing spin column contained within a tubular outer jacket with a seal cap.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the tubular outer jacket with a seal cap of QIAGEN with the stacked tube apparatus of Kyung in order to provide secondary containment for the apparatus. This combination would be preferred for transportation of the apparatus of Kyung and to prevent spills if the device was accidentally inverted.
Neither Kyung nor QIAGEN teach a protein substrate layer in each of the tubes. 
Neither Kyung nor QIAGEN teach a thin auxiliary layer comprising a staining agent at an upper opening of at least one of the inner segment tubes.
Heymann teaches “a measuring arrangement for detecting enzymatic reactions in medicine” (Abstract), by means of  “a device in which two separate volume fractions (chambers) are included. The spatial separation of the volume fractions is realized according to the invention by a separating layer. The separating layer consists of a carrier material with incorporated enzyme substrates, which themselves serve as a detection base. It may contain other substances.” (Abstract). Heymann teaches that  “The enzyme substrate according to the invention is a substrate for an enzyme to be detected or a group of enzymes to be detected from the classes of proteolytic, esterolytic or glycolytic hydrolases, for example Gelatin for the detection of gelatinases, preferably for the human matrix metalloproteinases MMP2 and MMP9,” (page 10, paragraph 2). Thus, Heymann teaches a protein substrate layer
Heymann further teaches that the device contains a staining agent: “The invention consists of a system for the detection of enzymes containing at least 2 by a separating layer delimited volume fractions. These resulting space separations serve to receive at least one liquid analyte and/or for receiving one or more indicators” (page 3, “Essence of the invention” lines 1-3). Heymann teaches that “As indicators for the realization of the invention optionally serve the following groups: […] dyes and other compounds including organic fluorogenic, chromogenic and complexing substances” (page 10, paragraph 3).  Heymann also teaches that the separating layer encloses the indicator (page 15, “Claims”, paragraph 2). Thus, Heymann teaches a separating layer (thin auxiliary layer) comprising an indicator (staining agent).
Pertaining to claim 2, Kyung teaches that the outflow portion of the top tube (Fig 1, reference character 303) is located inside the “accommodating portion” of the tube below (reference character Fig. 1, reference character 204). Similarly, the outflow portion of the middle tube (Fig. 1, reference character 203) is located inside the “accommodating portion” of the bottom tube (104). Kyung teaches that “the receiving part of the first tube is detachably connected to the outlet part of the second tube.” 
Pertaining to claims 4, and 8-10, neither Kyung nor QIAGEN teach that at least one of the inner segment tubes is enabled to sustain a stained biological sample over at least one of the protein substrate layers until the digestion or breaking of protein substrate layer is carried out by the biological sample. Kyung and QIAGEN also do not teach that the protein substrate layer (gelatin or collagen) is digested by the biological sample in order to detect matrix metalloproteinases MMP-2 or MMP-9 in the biological sample. Heymann teaches that “Alteration of the solid substrate phase by an enzyme or group of enzymes triggers a detection reaction, either by the complete omission of the solid layer or by creating a permeability for entrapped molecules and particles or by causing a reaction, which then causes the detection“ (page 7, paragraph 5). Complete omission of the solid layer is synonymous with digestion or breaking of the protein layer substrate. Heyman also teaches the detection of matrix metalloproteinase activity in urine samples: “The noninvasive detection of MMP2 and MMP9 in urine samples serves to detect malignant tissue changes in the urogenital system. In this case, uncrosslinked gelatin is used as the separating layer and the progressive spread of the indicator in the introduced small amount of urine is measured” (page 11, paragraph 2), wherein urine samples constitute biological samples.
Pertaining to claim 6, Kyung and QIAGEN do not teach that the rate at which at least one of the protein layers are degraded is employed for detection of concentration of proteolytic enzyme in the biological sample. As this is a claim directed to an apparatus, this limitation is interpreted to mean that the protein layer is the substrate of proteolytic enzymes in the biological sample and that the thickness of the protein is such that the rate of degradation is measurable by one of ordinary skill in the art. Heymann does not explicitly teach the thickness of the separating material. However, Heymann does teach a reaction time of 2 ½ hours for the degradation of a gelatin-based separating layer (Embodiment 2, paragraph 2, page 12) by a biological sample (urine) containing proteinases. Thus, Heymann teaches a separating layer with a thickness degradable by proteinases of biological concentration within a measurable time frame. 
Regarding claims 12-13, the statement “for oral cancer” in claim 12 is intended use of the apparatus and does not further limit the structure of the apparatus. As discussed above, claim 13 does not further limit claim 12.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to incorporate the MMP-2/9 enzyme and substrate of Heymann into the membranes of the device of Kyung modified by QIAGEN in order to detect enzymatic activity in a biological sample, as taught by Heymann. The combination of the apparatus of Kyung modified per QIAGEN and further modified by Heymann would facilitate the visualization of protein substrate digestion with greater sensitivity than the device of Heymann since each substrate layer would be degraded and visualized sequentially, whereas the Heymann device alone would only detect presence/absence of enzymes in a single reaction (see Abstract of Heymann). It also would have been obvious to place the separating layers within each tube such that each tube was divided into an upper and lower chamber (claim 3), as taught by Heymann. One of ordinary skill would have been motivated to position the separating layer above the junctions of the stacked tubes of Kyung in order to visually assess the degradation of the separating layers, as taught by Heymann (Figure 2, “Above”). 
Further pertaining to claims 1 and 11, although both Kyung and Heymann teach the use of an indicator, neither Kyung nor Heymann teach that the dye is incorporated into a thin auxiliary layer that stains the biological sample as it is injected into the apparatus. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to stain the biological material by enclosing the staining agent in a separating layer (as taught by Heymann) above the separating layer containing the protein substrate. One of ordinary skill would have been motivated to visually ensure that the biological sample wetted the entire cross section of the protein substrate layer. 
Pertaining to claim 5, Kyung, Heymann, and QIAGEN do not teach that the bottom chamber of the topmost inner segment tube is separated from the top chamber of the middle inner segment tube by an air gap, nor does Heyman teach that the bottom chamber of the middle inner segment tube is separated from the top chamber of the bottom inner segment tube by an air gap. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to introduce an air gap at the junction between inner segment tubes in order to maintain a positive pressure differential across the device, avoid backpressure, and thus ensure flow of the biological sample into the downstream chamber. One of ordinary skill would have been motivated to use a gravity-fed system with air gaps for pressure relief in order to avoid the need to connect the apparatus to a vacuum to draw liquid into the lower chambers, as in the apparatus of Kyung (page 7, paragraph 1, lines 1-2). Avoiding the use of a vacuum ensures greater portability of the device since there is no need to connect the device to a vacuum line. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung (KR20160110701), QIAGEN (2017), and Heymann (DE102014017263) as applied to claims 1-6 and 8-13 above, further in view of Thermo ScientificTM  (2016).
See discussion of Kyung, QIAGEN, and Heymann above.
Kyung, QIAGEN, and Heymann do not teach that the indicator/dye is Coomassie Brilliant Blue. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to use any dye that complexes with protein in a biological sample in order to visually track the biological sample through the apparatus. In particular, one of ordinary skill in the art would recognize that Coomassie Brilliant Blue is a commercially available, easy to detect, and highly sensitive dye with an absorbance peak in the ultraviolet spectrum, as taught by Thermo ScientificTM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/
Examiner, Art Unit 1657